Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al., U.S. Patent 9,224,650.
Lei et al. shows the invention substantially as claimed including a method of singulating a plurality of die comprised in a substrate, the method comprising:
Forming a groove through a backside metal layer through laser ablating the backside metal layer at a die street of a substrate; and
Singulating a plurality of die comprised in the substrate through plasma etching at the die street; wherein the backside metal layer is used as a mask for the plasma etching at the die street.
	Concerning dependent claim 2, note that a substrate with a thickness of less than 50 micrometers is contemplated (see col. 4-lines 44-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650.
Lei et al. is applied as above but does not expressly disclose the particular thickness of the substrate. However, regarding the thickness of the substrate, thicknesses of less than 50 micrometers are contemplated (see col. 4-lines 44-53) which overlap with the claimed range and therefore a prima facie case of obviousness exists (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the thickness of the substrate based upon a variety of factors including the desired application and such limitation would not lend patentability to the invention absent a showing of unexpected results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Lei et al., US 2015/0279739.
Lei et al. ‘650 is applied as above but does not expressly disclose wherein the backside metal layer comprises copper. Lei et al. ‘739 discloses a backside metallization layer 252’ and also teaches that copper is commonly used as metallization layers in singulation processes (see, for example, paragraph 0007). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the known element of copper as the backside metallization layer because it would provide the predictable results of a suitable backside metallization layer.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Stranzl et al., US 2015/0147850.
Lei et al. is applied as above but does not expressly disclose wherein the backside metal layer is one of evaporated or sputtered onto the substrate. Stranzl et al. discloses forming backside metallization on a semiconductor wafer through a sputtering process (see paragraph 0146). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Lei et al. so as to form the backside metal layer through sputtering because this is shown by Stranzl et al. as being an effective method to deposit backside metallization.

Claim(s) 8-10, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Singh et al., U.S. Patent 9,218.992.
Lei et al. shows the invention substantially as claimed including a method of singulating a plurality of die comprised in a substrate, the method comprising:
Forming, on a first side of a substrate, one or more layers (for example, 206);
Forming a backside metal layer on a second side of the substrate;
Laser ablating a groove into the backside metal layer to expose at least a portion of the substrate, wherein the groove is located in a die street of the substrate; and using the backside metal layer as a mask, singulating a plurality of die comprised in the substrate through plasma etching.
Lei et al. does not expressly disclose plasma etching from the second side of the substrate at the portion of the substrate exposed by the groove. Singh et al. discloses plasma etching from a same side of the substrate as where the laser ablation to form the groove takes place. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the plasma etching step from the second side of the substrate at the portion of the substrate exposed by the groove in order to achieve the predictable results of singulating the wafers.
Regarding dependent claim 9, note that the method further comprises patterning the one or more layers 206.
Concerning dependent claims 10 and 20, note that Lei et al. further comprises thinning the second side of the substrate, wherein the substrate can be thinned to less than 50 micrometers (see, for example, col. 4-lines 44-53).
With respect to dependent claim 14, note that copper is commonly formed on wafers in singulation processes (see col. 2-lines 8-15). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the backside metal layer of copper because it would provide the predictable results of having an effective backside metallization layer.
Regarding dependent claim 19 and the particular thickness of the backside metallization, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the thickness of the backside metallization based upon a variety of factors including the desired amount of current to flow through the metallization layer and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Zhao, US 2017/0154768.
Lei et al. is applied as above but does not expressly disclose wherein the plasma etching further comprises removing a portion of the substrate having a width less than a width of the die street. Zhao discloses a cleaning process whereby particles are removed from in between singulated dies showing that when performing singulation removing the substrate will reduce in a substrate width less than a width of the die street which will have to be subsequently removed. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Lei et al. to perform singulation where the width of the removed material is less than the die street because Zhao shows that when chips are divided particles remain in the die street which can be subsequently removed by cleaning processes.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Singh et al., U.S. Patent 9,218.992 as applied to claims 8-10, 14-15, and 18-20 above, and further in view of Zhao, US 2017/0154768.
Lei et al. and Singh et al. are applied as above but do not expressly disclose wherein the plasma etching further comprises removing a portion of the substrate having a width less than a width of the die street. Zhao discloses a cleaning process whereby particles are removed from in between singulated dies showing that when performing singulation removing the substrate will reduce in a substrate width less than a width of the die street which will have to be subsequently removed. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Lei et al. modified by Singh et al. to perform singulation where the width of the removed material is less than the die street because Zhao shows that when chips are divided particles remain in the die street which can be subsequently removed by cleaning processes.

Claim(s) 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Singh et al., U.S. Patent 9,218.992 as applied to claims 8-10, 14-15, and 18-20 above, and further in view of Yoo et al., US 2011/0100967.
Lei et al. and Singh et al. are applied as above but do not expressly disclose monitoring the laser ablating of the groove using a camera facing the second side of the substrate and making real-time adjustments to one or more laser parameters based upon data collected through the monitoring.
Yoo discloses monitoring the laser ablating of a groove during semiconductor processing using a camera 516 and making real time adjustments to one or more laser parameters based upon data collected through the monitoring (see figs. 4-5 and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Lei et al. modified by Singh et al. so as to comprise the monitoring of the second side of the substrate and adjusting steps in order to achieve the predictable results of gaining enhanced control over the process.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., U.S. Patent 9,224,650 in view of Singh et al., U.S. Patent 9,218.992 as applied to claims 8-10, 14-15, and 18-20, and further in view of Bijnen et al., US 2020/0132447.
Lei et al. and Singh et al. are applied as above but do not expressly disclose actively measuring a thickness variation of the backside metal layer that is grooved as compared to an original thickness of the backside metal layer. Bijnen et al. discloses a device configured to perform laser ablation and measure the thickness of the layer (see, for example, paragraphs 0107-0110). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to measure a thickness while performing a laser ablation process because in such a way the process can be tightly controlled to accurately determine the endpoint.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,127,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the ‘634 patent. Therefore, under a one-way obviousness type double patenting test, a prima facie case of obviousness has been established.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,127,634 in view of Bijnen et al., US 2020/0132447.
Claims 1-16 of the ‘634 reference are applied as above but do not expressly disclose actively measuring a thickness variation of the backside metal layer that is grooved as compared to an original thickness of the backside metal layer. Bijnen et al. discloses a device configured to perform laser ablation and measure the thickness of the layer (see, for example, paragraphs 0107-0110). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the claims of the patent to measure a thickness while performing a laser ablation process because in such a way the process can be tightly controlled to accurately determine the endpoint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 17, 2022